DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/29/2018. It is noted, however, that applicant has not filed a certified copy of the CN201822240983 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to because: -
There is no reference number cited in the drawing for the “placement slot” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference characters 13 and 14 shown in figure 4 of the cooling sleeve are not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because: - 
Abstract, line 4, the phrase “The inner pipe” should read as “an inner pipe”
Abstract, line 5, the phrase “the outer pipe” should read as “an outer pipe”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
It is stated in paragraph [0007] that electromagnetic value controls the flow of cold liquid(tea). However, paragraph [0006] of the description of the preferred embodiment, “the electromagnetic value closes the water outlet of the heat exchanger”. It is clear from the embodiment that there is only one valve but it is not clear as to which “liquid outlet” the valve is controlling.
Paragraph [0006] line 12,” the electromagnetic valve 7 opens for the ice liquid of a special temperature to flow out”.  It is clear that from the embodiments the ice liquid is same as the “ice tea”. However, it is not clear why the “the electromagnetic valve 7” opens for the ice liquid to flow out. For the purpose of examination, it is construed as the “electromagnetic valve” controls the flow of the cold liquid which is the tea or coffee in this instant application and is connected at the “liquid” outlet of the heat exchanger.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1, recites a limitation” the heat exchanger circulates to cool the cold liquid for the second time” it is not clear what the heat exchanger is circulating. Is it the “cold liquid” or a “refrigerant”.  For the purpose of examination, the examiner will treat the claim as it reads… “the heat exchanger circulates a refrigerant to cool the cold liquid for the second time”.
Claim 1 is rejected because of the following informalities:
Claim 1 recites the limitation " the outer pipe" in line 6.  There is insufficient antecedent basis that renders the claim limitation indefinite. 
Claim 1 recites a limitation “the inner pipe” in line 5. There is insufficient antecedent basis that renders the claim limitation indefinite.
Claim 3 recites a limitation “an air compressor”. This limitation renders the instant claim indefinite as “an air compressor” is not capable of compressing a refrigerant. For the purpose of examination, the examiner would treat the limitation as it reads… “
Claim 2 and 4-7 are rejected by virtue of their dependency upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana; Yoshihisa (US-20100263400-A1, hereinafter, Tachibana) in view MORRISON SAMUEL O. (US_2529782_A, hereinafter referred as Morrison) and Peet Gerald (US 2183505, hereinafter referred as Peet)
Regarding claim 1 Tachibana and Morrison discloses the claimed invention.
Tachibana discloses, a liquid cooler (a beverage dispenser with cooling systems, see abstract) comprising a hot liquid container (beverage tank 6), a cold liquid container (5), a cooling sleeve (primary cooling device 13), a heat exchanger (heat exchanger 16) and a plurality of connecting pipes (figure 3 shows, circuit diagram of the cooling system 
Tachibana fails to explicitly teach the cooling sleeve has a double-layer structure.
Morrison teaches that in the art of beverage cooling by circulation of cooling fluid inside a cooling unit. The cooling sleeve (water cooler, see figure 1) has a double-layer structure (see figure 2) with inner pipe (inner tube 39) and outer pipe (outer tube 38). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Tachibana by substituting primary cooling device 13 with water cooling unit of Morrison since simple substitution of one known element for another is likely to be obvious when predictable results i.e. cooling the beverage, is achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Morrison fails to teach the inner pipe thereof used for transporting the hot liquid and the outer pipe thereof used for transporting cooling water.
Tachibana teaches the heat exchanger 16, where the beverage flows through the inner pipe of the heat exchanger for supercooling and the brine flows between the inner pipe and the outer pipe.
Peet also techs use of water as a cooling medium, see page3 line 17-18. Accordingly, it would be well with in an ordinary skilled in the art to rearrange flow of the beverage and cooling medium of Morrison as per teaching of Tachibana in such way that, to flow the beverage in the inner tube 39 and to flow the cooling medium as taught by Peet (use of water as the cooling medium, see page3 line 17-18) through a passage constructed between the outer tube(38) and inner tube 39 of Morrison in order to use water as the cooling medium/agency and yet speedily to bring the temperature of the beverage down as taught by Peet, see page 3, line 33-38. 
It should be noted that claim 1 includes an intended use recitation” the cooling water cools the hot liquid in the inner pipe once to form a cold liquid to be sent to the cold liquid container via another one of the connecting pipes.”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.one ordinary skill in the art would recognize that the cooling water cools the hot liquid/beverage in the inner pipe.
Regarding claim 3, Tachibana as modified discloses the claimed invention further including the heat exchanger (16) includes 
It should be noted that claim 3 includes an intended use recitation “after the cold liquid enters the heat exchange pipe, the refrigerant absorbs heat of the cold liquid to become a gaseous state; and the 
Regarding claim 5, Tachibana as modified discloses the claimed invention further including an electromagnetic valve (electromagnetic valve 10) is installed in the connecting pipe at the water outlet of the heat exchanger for controlling the flow of the cold liquid (opening the beverage electromagnetic valves 10 and allows the beverage to flow into the beverage supply circuits 7, see [0059].)
Regarding claim 6, Tachibana as modified discloses the claimed invention further including the cooling sleeve (water cooler of Tachibana as modified) is arranged in a disk shape (see figure 1 of Morrison).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana; Yoshihisa (US-20100263400-A1, hereinafter, Tachibana) in view MORRISON SAMUEL O. (US_2529782_A, hereinafter referred as Morrison) and Peet Gerald (US 2183505, hereinafter referred as Peet) in further view of Pabst, dan (US 20170290354, hereinafter referred as Pabst)
Regarding claim 2, Tachibana as modified discloses the claimed invention.
Morrison teaches a first water pump (foot pedal 30, valve operator 28, and tension spring 31, which pushes the water to flow through a pipe 32), wherein the first water pump drives the cooling water into the outer pipe to cool the hot liquid (Tachibana as modified by Peet in claim 1, teaches the cooling medium water flowing a passage constructed between the outer tube (38) and inner tube 39 to cool the beverage).
Tachibana as modified fails to disclose second water pump (112) that drives the cold liquid from the cold liquid container to the heat exchanger.
However, Pabst discloses second water pump (112) that drives the cold liquid to the heat exchanger. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Tachibana as modified with teachings of Pabst i.e. second water pump, such that providing Tachibana as modified with secondary water pump in order to pump the cold beverage which was cooled by the water cooler of Morrison, towards the heat exchanger 16 for further supper cooling the beverage as taught by Pabst see [0023].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana; Yoshihisa (US-20100263400-A1, hereinafter, Tachibana) in view MORRISON SAMUEL O. (US_2529782_A, hereinafter referred as Morrison), Peet Gerald (US 2183505, .
Regarding claim 4, Tachibana as modified discloses the claimed invention but fails to disclose a temperature probe for detecting the temperature of liquid is installed inside the cold liquid container.
However Forte discloses a temperature probe for detecting the temperature of liquid is installed inside the cold liquid container (The cold beverage unit 130 comprises a temperature sensor 132 for detecting temperature of beverage contained in a cold beverage tank 135.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Pabst as modified, by Forte such that further providing a temperature probe inside the coffee storage tank 116 of Pabst as modified, in order to temperature of the coffee contained in a cold beverage tank as taught by Forte, see [0030].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana; Yoshihisa (US-20100263400-A1, hereinafter, Tachibana) in view MORRISON SAMUEL O. (US_2529782_A, hereinafter referred as Morrison), Peet Gerald (US 2183505, hereinafter referred as Peet), Pabst, dan (US 20170290354, hereinafter referred as Pabst), Forte; Yehuda (US-20160023880-A1, hereinafter, Forte) and in further view of Qiu, Diqing (US 20180100693, hereinafter referred as Qiu).
Regarding claim 7, Tachibana as modified discloses the claimed invention but fails to disclose a frame, a protection plate, an upper cover, and a cleaning faucet; wherein a placement slot for fixing 6the hot liquid container and the cold liquid container is disposed above the frame.
However, Qiu discloses a frame and a protection plate(a cabinet 1, see figure below), an upper cover(see top cover, see figure below ), and a cleaning faucet(beer tower 12 with a tap 13, see figure below); wherein a placement slot for fixing 6the hot liquid container and the cold liquid container is disposed above the frame(16, storage chamber as shown in figure 1 and 4, is disposed above the base frame, is used to store liquid containers, see figure below ).

    PNG
    media_image1.png
    789
    710
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tachibana as modified, with Qiu by providing the cabinet structure of Qiu in to Tachibana as modified in order to protect all structural components of Tachibana as modified i.e. the heat exchanger, the hot and cold liquid 
It should be noted that claim 7 includes an intended use recitation” the protection plate is installed on the outer side of the frame to protect the internal cooling sleeve, the heat exchanger, and the connecting pipes; the upper cover is installed above the frame; and the cleaning faucet is installed above the upper cover to output filtered clean water.” The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.one ordinary skill in the art would recognize that cabinet 1 having a top cover and frame would be capable of providing protection for all mechanical structures mentioned above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andrew Chapman (US 20090077999 A1) teaches a system and a method for dispensing a cooled beverage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CASSEY D BAUER/Primary Examiner, Art Unit 3763